Citation Nr: 0900892	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-41 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Raynaud's Syndrome.

2.  Entitlement to service connection for residuals of cold 
weather injuries to the feet.

3.  Entitlement to service connection for residuals of cold 
weather injuries to the ears.

4.  Entitlement to service connection for coronary artery 
disease, claimed as a heart condition.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to compensation under 38 U.S.C. § 1151 for 
coronary artery disease, status post myocardial infarction.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 2004 and October 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).

Procedural history

The service connection claims
 
In the August 2004 rating decision, the RO denied service 
connection for: 
a circulatory condition; residuals of cold weather injuries 
to the feet and the ears; 
a heart condition and PTSD.  The veteran disagreed with that 
decision, and after the RO issued a statement of the case 
(SOC) in November 2005, the veteran perfected his appeal as 
to these five issues by filing a substantive appeal (VA Form 
9) in December 2005. 



The claim under 38 U.S.C. § 1151

In its October 2005 rating decision, the RO denied 
entitlement to compensation under 38 U.S.C. § 1151 for status 
post myocardial infarction.  After the veteran disagreed with 
that decision, the RO issued a SOC in September 2006, and the 
veteran perfected his appeal by filing a VA Form 9 in October 
2006. 

The TDIU claim

In the August 2004 decision, the RO also denied entitlement 
to TDIU.  The veteran filed a notice of disagreement as to 
that decision in September 2004.  The RO continued its denial 
of TDIU in the October 2005 decision.  The veteran did not 
withdraw his claim.  A SOC was not issued.   

All issues on appeal are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  

Matters not on appeal

In its August 2004 decision, the RO denied service connection 
for residuals of a neck injury, for residuals of a bilateral 
wrist injury, and found that new and material evidence had 
been received sufficient to reopen a previously denied claim 
of entitlement to service connection for residuals of a right 
eye injury.  
The veteran included these issues in his December 2005 
substantive appeal.
However, in a  December 2006 letter, the veteran through his 
representative withdrew his appeal as to those three issues.   
See 38 C.F.R. § 20.204 (2008).
[On behalf of the veteran , his representative also withdrew 
claims of entitlement to service connection for a left knee 
condition and a left ankle condition.  However, there were in 
fact no such claims pending.]

Accordingly, none of those issues is in appellate status, and 
they will not be discussed further herein.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND


For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional and procedural 
development.

Reasons for remand

SSA records

In a December 2005 statement, the veteran indicated  that he 
receives Social Security Administration (SSA) disability 
benefits.  His SSA records have not been obtained.  An effort 
should therefore be made to obtain such records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty 
to assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].  A 
remand is therefore needed to obtain the veteran's SSA 
records.  

Morning report/stockade medical reports

The veteran's claimed stressor events primarily relate to 
violent incidents in his work as a military policeman 
assigned to the post stockade at Fort. Riley, Kansas.  He has 
specifically contended that he was stabbed in the left 
shoulder by a prisoner who was attempting to escape on the 
night of March 25, 1968.  There is no record of treatment of 
the veteran's left shoulder in his service treatment records 
during that time frame.  In a March 2007 supplemental 
statement of the case, the RO indicated that copies of 
morning reports provided by CURR for the 12th Military Police 
Company had been received, but they did not verify the 
stabbing incident, or any other violent incidents.  Board 
review of these reports shows that they only cover the period 
from February 1, 1968 through March 25, 1968.  

In his October 2008 informal hearing presentation, the 
veteran's representative contended that the stabbing incident 
described by the veteran occurred at night on March 25, 1968, 
and that it is important that VA attempt to obtain a copy of 
the March 26, 1968 morning report.  The veteran's 
representative also contended that VA should contact the Army 
directly in order to obtain treatment records from the 
Stockade Infirmary at Fort Riley, as had been earlier 
requested by the veteran.  Accordingly, an attempt to obtain 
such records should be made.  

Manlincon

As was described in the Introduction, the veteran 
specifically disagreed with the RO's August 2004 denial of 
TDIU in his September 2004 NOD.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the United States Court of Appeals for 
Veterans Claims held that in these circumstances, where a 
notice of disagreement is filed but a SOC has not been 
issued, the Board must remand the claims to the agency of 
original jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the veteran to 
identify, and provide releases for any 
additional, relevant medical treatment 
records that he wants VA to help him 
obtain.  If he provides appropriate 
releases, or identifies any VA treatment, 
VBA should attempt to obtain the records 
identified.  The materials obtained, if 
any, should be associated with the 
veteran's VA claims folder. 

2.  VBA should request the SSA to provide 
copies of any records pertaining to the 
veteran's application for SSA disability 
benefits, to include any medical records 
obtained in connection with the 
application.  Any materials obtained 
should be associated with the veteran's 
VA claims folder.  

3.  VBA should request through 
appropriate channels  a copy of the 
morning report for the 12th Military 
Police Company for the period from March 
26, 1968 to April 30, 1968, as well as 
copies of medical treatment reports for 
the veteran from the Fort Riley Stockade 
Infirmary and the Irwin Army Hospital for 
the period from October 31, 1966 to 
September 24, 1968.  The materials 
obtained, if any, should be associated 
with the claims folder. 

4.   After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the veteran's claims.  As for the TDIU 
issue, a SOC should be issued per 
Manlincon.  The veteran should be 
apprised of his appeal rights.   As to 
any other claim in appellate status, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




